DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JULIEANE GRAMIGNI,
                             Appellant,

                                     v.

   BARBARA GRAMIGNI, as Personal Representative of the Estate of
        MAURIZIO GRAMIGNI a/k/a MARIO GRAMIGNI,
                          Appellee.

                              No. 4D17-1672

                              [March 15, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Jessica    Ticktin,    Judge;    L.T.    Case     No.
502015CP003172XXXXSB.

  Charles G. White of Charles G. White, P.A., Miami, for appellant.

  Roberta M. Deutsch of Roberta M. Deutsch, LLC, Boca Raton, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.